Simkall, J.,
delivered the following concurring opinion:
The question is, whether the election law of 13th of May, 1871, is constitutional or not. Invalidity is affirmed on several grounds.’ That it confiicts with the provision appointing biennial general elections , with the section which fixes the first of January as the beginning of the political year; with the sections determining the terms of officers. It was attempted to be maintained in argument in support of this view, that the terms of the Governor, Secretary of State, Auditor, etc., continued until the first Monday of January, 1875; that the legislators elected in November, 1871, held *670over until the same day; that a general biennial election could not have been holden before November, 1872, and that the law providing for such election in November, 1871, is in violation of the constitution, and that elections held under that statute are illegal, and did not, and could not, legally confer the offices upon the persons respectively chosen.
The parts of the constitution referred to as having relation to the questions, are these ;
• The house of representatives shall consist of members to be chosen every second year. * * Art. 4, sec. 2.
The political year shall begin on the first Monday of January, and the: legislature shall meet annually, on the first Tuesday after the first Monday in January, until altered by law. Art. 4, sec. 6.
All general elections * * shall commence and be holden every two years, on the first Tuesday after the first Monday in November, until altered by law. Art. 4, sec. 7.
Elections for members of the legislature shall be held * * * as provided for by law. Art. 4, sec. 8.
The chief executive power * * shall be vested in a Governor, who shall hold his office for four years.' Art. 5, sec. 1.
When the office of Governor shall become vacant, by death, resignation, * * the Lieutenant Governor shall possess the powers and discharge the duties of said office * * * during the remainder of said term. Art. 5, sec.'17.
The Secretary of State, Treasurer, Auditor, shall “continue in office during the term of four years shall hold their offices for the term of four years.” Art. 5, sections 19 and 20.
The Sheriff, Coroner, Treasurer, Assessor and Surveyor '* * shall hold their offices for two years, unless sooner removed. ‘ Art. 5, sec. 21.
• All the officers named in article 5 shall hold their offices during the term for which they were elected, unless re*671moved, * * and until their successors shall be duly qualified. * *
The political year * * * shall commence on the first Monday of January, in each year; and the general election shall be holden on the first Tuesday succeeding the first Monday in November, biennially.
Representatives in Congress, to fill existing vacancies, shall be elected at the same time this constitution is sub* mitted * for ratification, and for the full term next sue* ceeding their election; and thereafter elections for Repre* sentative3 in Congress shall be held biennially. Art. 12, sec. 25.
The most plausible arguments against the validity of the election law of 1871, and of the right to offices of those chosen at elections held under it are drawn from those pro* visions of the constitution appointing the first Monday of January as the beginning of the political year, and fixing the terms of the several elective officers.
To give any effect to the section naming the first Monday of January as the beginning of the political year, it must be taken as referring to a definite period, when the terms of the elective officers should begin, both State and county. When, then, did the first political year begin under the con* stitution? Was it the first Monday of January, 1870, or 1871 ? The arguments of the disputants of the law and the validity of elections under it, is, that it is the first named, because the work of reconstruction was not declared by Congress to have been completed until the passage of the “admission act” of the 23d of February, 1870.
This subject, like others growing out of the late attempted revolution, must be considered in the light of the great events of contemporaneous history.
The “re-submission act” bears upon it internal evidence that Congress supposed that the people had rejected the constitution in June, 1868, without sufficient deliberation, or because it contained some special obnoxious features ; there* fore -it authorized the President to submit to a second vote, *672either to be ratified as a whole, or shorn of the objectionable features.
• So confident was Congress that the popular vote would result in the adoption of a constitution, that at the same election the people were directed to vote for a Governor and other State officers, members of the legislature, and Repi'esentatives in Congress. S.ee fourth section of act of Congress, 10th April, 1869.
If the constitulion shall be ratified, then the legislature shall assemble on the fourth Tuesday after the official promulgation of such ratification. 5lh section of same act. This evinces’a desire on the part of Congress that reconstruction shall be speedily finished. Pursuant to this law, the vote was taken, official proclamation made of the ratification, and the legislature assembled Tuesday, the 11th of January, 1870. It ratified the fourteenth and fifteenth amendments to the constitution of the United States, elected Senators, and on the 20th of the month adjourned until the second Tuesday “ after (as expressed in house resolution) the-admission of the State into the Federal Union.” The two houses re-convened on the 10th of March, “ the admission act having passed” the 23d of February previous. It has been uniformly declared by the political departments of the national government, and repeatedly affirmed by the supreme court of the United States, as a legal and constitutional fact, that the act of secession, and the war which ensued, did not withdraw and separate Mississippi as a State from the Union, but that for a time Federal laws and authority were suspended and unenforced in the State.
The judicial relations of the State, under the constitution, had already been restored, and were operative before the reconstruction laws were passed ; the circuit courts and district courts of the United States had been opened, and writs of error lay to them from the supreme'court of the United States. The precise thing to be done, and all that remained to be done, was to restore the political relations, that is, admit the State to representation in Congress. As to that, *673the State had been put upon terms under the reconstruction laws.
What was the character of the legislature which assembled in January, 1870, and what was it competent to do ? It was assembled pursuant to an act of Congress, but it was none the less a body, composed of the two houses, of Representatives and Senators, constituted under article 4 of the constitution. It could not exert plenary legislative power, because it was convened solely to take part in the work of reconstruction, by passing upon the fourteenth and fifteenth amendments to the constitution of the United States, and the election of Senators, so that, when Congress declared reconstruction accomplished, the State, without delay, might have representation in both houses of Congress.
An amendment to the constitution of the United States may be ratified by the legislature of a State; 'but the body exercising this, the highest and most important discretion that may be referred to it, must be constituted and organized in conformity to the fundamental law of the State. Such, too, must be the character of the body which elects Senators to Congress. The “ submission act ” and the “ resubmission act ” both recognize the two houses of the legislature as a constitutional body, competent to discharge these two duties. It cannot be affirmed of this body that it was elected to discharge its functions under the ratified constitution of 1869, except it be also conceded that the Representatives were chosen under the fourth section of article 2, for two years, and the Senators under the fourth section, for four years; and also that the Governor and other elective State officers were chosen for four years, flf the legislature which, in January, 1870, ratified the constitutional amendments and elected Senators, was not the regular, legal body, provided for in the constitution of 1869, two consequences must ensue, both of which are absolutely unreasonable. The first is, that it was an anomalous and extraordinary body, called into existence by Congress, for defined and special purposes, after acting upon which, its *674functions ceased,. and it became dissolved. The second is, that Congress may submit, for ratification, a constitutional amendment, to a body which is not, according to our system of government, a State legislature, and accept its action as of force in the premises. The third is, that Senators in Congress may be admitted to their seats who have not been elected bjr a legal State legislature^
This legislature did not, and could not, enter upon general legislation, because the' seventh section of the “ ^submission act” declared “that the proceedings of any of said States shall not be final or operative as a complete restore tion thereof until such action shall be approved by Congress and because the act of 2d of March, 1867¿ would not cease and be inoperative until the plan of reconstruction had been fulfilled. The test is : “ When the people of any one of said States shall have framed a constitution republican in form, in conformity to the constitution of the United States, * * and such constitution shall have been ratified, * * and when a vote of its legislature elected under said constitution shall have adopted the fourteenth amendment to the constitution of the United States (the fifteenth amendment was, by subsequent act, included), * * * and when said State shall be declare^ entitled to representation in Congress, and Senators shall be admitted therefrom, * * then and thereafter the preceding sections of this act shall be inoperate in this State.” 5th section of first reconstruction act of 2d March, 1867. See, also, section 6 of act of 10th April, 1869.
Such is a summary of these most important transactions, with a statement of some of their legal consequences. The pith of the Whole matter is: Adopt, .by popular vote, the constitution; elect legislators, and the great officers therein provided for; assemble the legislature thus elected; ratify the fourteenth and fifteenth amendments to the national constitution; and the State shall be restored to her normal political relations in, and to the government of the United State's. Such was the offer made by Congress. The State *675accepted and complied, and thus the broken link in the political connection was re-united by the admission of- Representatives and Senators to their places in Congress!
Pending these proceedings, and until this l{ast final consummation, the Governor and other State officers elect could not enter upon the enjoyment of their terms, nor, of course, could ordinary legislation be had.
The constitution is of force because of its ratification by the people in December, 1869. Congress retained, as we have seen, the right to hold the proceedings of the State in abeyance, in a suspensive condition, until the terms were complied with; and it so declared, by admitting the members of Congress to their seats. But when Cohgress accepted what was done, the constitution was the organic law by virtue of the popular ratification, and the Governor and other State officers and members of the legislature were entitled to their several offices under the constitution, by virtue of their election in December, 1869.
The first Monday of January, 1870, came before the declaratory act of Congress, and before the State offices could be entered upon. That is the time intended by the constitution for the terms of elective officers to begin. If the “ admission act ” could, in the nature of things, have been passed before January, 1870 — or, in other words, if the State could have been fully restored before that time, then it would be agreed on all sides that on the first Monday of January, 1870, would have begun our political years and the terms of officers ; which interpretation of the constitution will best harmonize the instrument in all its parts — -that which shall construe, the first political year as beginning the first Monday of January, 1870, or the like day in 1872. It must be kept in mind that there is a palpable distinction between a i: term” and the time when it is entered upon; .between the “ term ” of an officer, and the time when it is taken possession of. The constitution intends a point of time when the terms of all officers begin and end. It is in that view — where the office becomes elective and is vacant *676before it has expired — that a special election must be held, to provide an incumbent for the unexpired term. If the appointment be in the Governor and Senate, vacancies, or unexpired terms, are filed by nomination and confirmation. Thus, art. 5, sec. 1, the Governor shall hold his office for “ four years,” which means that his “ term ” shall have that duration. The Secretary of State shall “ continue in office during the term of four years.” The Auditor and Treasurer “ shall hold their offices for the term of four years.” Art. 5, §§ 19-20. Again, all officers enumerated in article 5, which includes Governor, Auditor, Treasurer, Secretary of State, and all the county officers, shall hold “during the term ” for which they were elected, and until their successors are qualified. 21 sec., art. 5.. Construing these several sections together, and there are two ideas and purposes distinctly presented: First, that there is a “ term,” a “ distinct duration of time,” annexed to each office; the second is, ¡that the officers may lawfully hold, in addition to the “ term ” or “ time ” embraced in it until their successors are duly qualified, and that for the manifest purpose of preventing a cessation of authority in executive and ministerial officers. The 1st section of article 5, organizing the executive department, is, “ that the Governor shall hold his office for four years.” That, in the constitutional sense, is his “ term,” but if, from any hindrance or casualty, his successor elect can not enter upon his term immediately after the expiration of the former, the incumbent shall hold until he does so. The Governor shall hold his office for “ four years.” Sickness or accident may prevent his successor, for one, two, three, or four months, from taking possession of his office. If so, the incumbent holds on, and consumes that much of his successor’s term; and0 yet the term thus encroached upon has already begun, and the four years, term has partially elapsed. If the incumbent extends his holding over two weeks or months after his term of four years has gone, it does not enlarge pro tanto the term of his successor; nor, in the technical sense, does it abridge it. [The legal idea is, *677the term commences on a given day and terminates on a certain day ; and although the successor elect may not qualify and take the office until long after the term has begun, yet it is his term, and expires at the day appointed. Turning to the provisions in regard to members of the legislature, and it will be more manifest that the theory of constitutional interpretation which would invalidate the election laws, is erroneous and unsound. The general election shall be biennial; representatives shall be chosen every second year, and senators every four years. The effect is to make the term of the representatives two years, and that of senators four years (whether it shall begin from the election, or the first of January thereafter, is immaterial to the argument). (There is no provision in the constitution for representatives and senators to hold one moment of time after the two and four years for which they were elected has expired.'^ It will hardly be denied that the representatives chosen in 1869, were elected for “ two years.” They met for special purposes, 10th of Jannary, 1870, and re-assembled for all legitimate purposes the 10th of the ensuing March. The two years began either from their election or the 1st of January thereafter. If it be held that their “ term ” commenced the first Monday of January, 1871, then three sequences ensue, neither of which have support, either in the constitution or reason: First, that they could enter upon legislative duties before their term commenced; for they did actually sit and make laws, and adjourned their first session without day, before January, 1871. Second, that they were elected for a longer term than two years; for, upon this theory, they would not go out of office until January, 1873, Is that a reasonable rendering of the constitution? Does it not'-do violence both to the letter and intendment ? But the legislature must meet annually. Upon this theory, the legislature elected in November, 1871, and which commenced its session the ensuing January, were an illegal body, usurpers, assuming to make laws without right; for during the entire first year of their term, the members elected in 1869 *678were in office and were entitled to be in until 1873, or November, 1872. And, if all that be so, what becomes of the laws enacted by the legislature elected in 1871, and the judicial and other proceedings had under them ? That construction places us in the dilemma of confusion and anarchy. What is the extrication? None has been'suggested; none can, it is presumed, be suggested, except to convene the legislature elected in 1871, to supply an election law in the place of the invalid statute of 13th May, 1871. But that would be little short of revolutionary; besides, the mode of relief is beset with insuparable difficulties. The legislature proposed to be assembled came into existence at an unconstitutional election, held under an invalid law. But, waiving that, their term of two years has expired, and there is no provision of constitution or statute that allows.representatives and senators to meet together and pass laws after the time for whioh they were chosen has elapsed.
If we hold the law of 1871 to be unconstitutional, and the elections held that year and in November, 1873, to be illegal, then it seems to me that we have no" means or plan known to the constitution, or the American system of government, by which we can bring into existence another legislature.
The perpetuity of the law-.making department, is kept up by the biennial elections. There is no necessity that senators and representatives should hold over, their right to office is determined by a local board, which' acts promptly after the election. A quorum of those elected, is competent to organize and transact business. Though one or ten, absent themselves, it does not interrupt the proceedings of either house.
As to the Governor, Auditor, Treasurer, Secretary of State, the needs of the public, the nature of their respective duties, demand that these offices shall perpetually have incumbents, and hence, provision is made for a delay in entering upon them. Not so, however, with the members of the legislature who have no duties to perform except %hen in actual session, which is but a short time in each *679yeai\ So severely did this aspect of the subject press upon counsel that it was conceded, that no other validity attached to the legislature elected in 1871, than as de facto incumba ents. Nor if they met to repeal the election law, would they have any other or better right. Is there, or can there be, such a body as a defacto legislature. There may be a defacto representative or senator, one who sits and votes, without title to membership. A defacto officer is one who by color of right, has got possession of an office. If he continues quietly to exercise its functions, third persons, and the public who have an interest in his acts, are bound by them. He is said to hold at the sufferance of the government, whose silence and acquiescence is construed as a ratification of his acts, but not of his title. Kimball et al. v. Alcorn et al., 45 Miss., 157. The remedy which the government has to eject a de facto incumbent, is by the writ of quo warranto. Can such a writ go against the senate and house of representatives?
But it was said at the argument that the election law is valid, and the election held in November, 1871, is good so far as all the county, precinct and district officers are concerned, and this under sec. 6, of the 12th art., that as to such officers it was a special election. Is that correct? The legislature under that section might have ordered in 1870, a special election for such officers, but they could only have held until their places could be filled at the next general election. This section, as held in Kimball v. Alcorn, supra, and in the supervisors case, 44 Miss. Hep., was only a temporary expedient, which would soon pass away, and cease to be operative as a part of the constitution, fIf.the legislature failed to provide, as it did for a special election, then the Gubernatorial appointees would continue in office until their successors should be chosen at the first ensuing general election. That section having accomplished its purpose, has ceased to have effect. There are but two sorts of elections known to the constitution and laws, general and special'. The former to fill offices for the full term, the latter to sup*680ply incumbents for some portion of it, unspent, occasioned by resignation, removal, or death. Indeed there was no part of a term, as provided in the permanent sections of the constitution, that could have been filled at that election. But if the construction of the constitution, which I have submitted as correct, and harmonizing its several parts, should not be satisfactory, other considerations ought to be conclusive. The utmost that can be said of the question', is that it admits of doubt. The government, in all its political departments, has accepted, adopted, and acted upon the construction of the constitution, which I have suggested. The organization of the departments, the election law, the succession to the elective offices, legislative, and ministerial, at least for the two years term have proceeded upon that as the true theory. It is too late now, to re-open and reconsider the subject. -This practical interpretation of the meaning and intent of the constitution, would well warrant this court in esteeming itself concluded thereby. Concluded unless the practice was ^clearly and palpably a violation of the instrument, and an easy, and legal mode of returning to a more regular and correct practice, was plainly revealed. Surely a practical interpretation by the departments of government so long acquiesced in, ought to be of weight enough to solve a doubt.
If a construction variant from that which has been acted upon would produce confusion and anarchy, not to be recovered from, except by a resort to extraordinary and extra constitutional means. The argumentation and reasoning which Avould conduce to it, must be inherently bad, and however plausible, could not be relied upon by a court as the basis of a judgment.
It has not been insisted that the statute of 1871 is upon its face unconstitutional. It proposes thereafter to order the elections according to the terms of the constitution. It directs a general election in November of that year, for representatives and for senators whose-terms have expired, and for county officers, and directs the next general election for *6811873, when the Governor and other State officers shall be chosen. If this law is continued as operative, there will be, and can be, but biennial elections for State officers, as contemplated by the constitution. The biennial elections referred to, are to fill State offices. The convention could not fix absolutely and permanently the time of electing representatives in Congress, because paramount authority over that subject resides in Congress. The 4th section of art 1st, of the constitution of the United States, is as follows: The times, places and manner of holding elections, for senators and representatives, shall be prescribed in each State by the legislature thereof; but the Congress may, at any time, by law, alter such regulation, except as to the place of choosing senators.” The Congress may alter, at its pleasure, any regulations (laws) made by the State, including the “ times” of electing representatives.
This power, Congress has already exerted, which will, when it takes effect, supersede state regulations, whether made by their constitutions or statutes.
It may be inconvenient and more expensive to hold an election one year for representatives in Congress, and the next for State officials; but that does not take from the latter its character of biennial, nor make it unconstitutional.
It is fair to assume, and such in my opinion is the proper solution of the subject, that the legal import to be given to the election of 1869, is that the legislators, Governor, and State officers, then chosen, were elected for the terms respectively assigned to them by the constitution, but as it was uncertain as to the time when Congress would pass the admission act, the enjoyment of the whole terms might not be had. That was undoubtedly the view of the Governor and legislature, who fully organized and put in motion the entire State machinery under the constitution. The idea is clearly presented in the constitution, that the term of an office may begin before the individual entitled enters the office. Thus the intendment is, that the Governor shall serve for four-years, beginning on or about the inception of the politcal *682year, but he cannot enjoy the office until after that day— the duration of the postponement dependent upon the meeting of the legislature, the day of the week the election returns are counted, and other contingencies, such as sickness or other unavoidable casualty.
• This shows that there may be insuperable difficulties in taking possession of the office at the commencement of thq jterm, And it gives support to the argument, that the objection taken to the first Monday in January, 1870, as the beginning of our political years, is not insuperable, because the Governor, and other officers of the State, could not then be inducted into their respective places.
It was strongly pressed in the argument, that the case of Musgrove v. Leachman,45 Miss. Rep., 511, maintained a principle adverse to the constitutionality of the election law. The question there presented, was, whether a circuit judge, appointed by the military oommandant, who continued to discharge the functions of office, after the 22d of February, 1S7Ó, could rightfully do so, and was he entitled to pay? The Auditor objected and refused to issue his warrant for so much of the salary as accrued after the 25t7i of Mcvrolh having done so for the anterior time. It was held that Leach-man, during the time involved, must be considered as holding office at the sufferance of the rightful government; or that he was holding over under the law until a successor came to relieve him. The argument of the opinion is addressed to the point mainly, that the judges and ministerial officers continued during all the period after the cessation of military authority, and the induction of successors under the incoming government," in their places, and that their official acts, if otherwise good, were to be respected as valid. Some pains were taken to show that there could be no ground for doubt or uneasiness as to the legality of judicial proceeedings during this transition period.
The only objection made by the Auditor to the issuance of the warrant, was, that Leachman had not taken a certain *683oath (which we thought did not apply to him), and that he ought not to'be paid in any event after the 22d of April.
It is slated in the opinion arguendo, that the military government expired on the 22d of February, 1870. It is true, historically, that the civil administration under the military •commandant, as its chief and head, with the judges and other magistracy, continued until that day. The warrant so to do, is in the acts of Congress to which I have referred. That authority was modified by the re-submission act, and the píoceedings had under it. Although the constitution was ratified in December, 1869, for the most part it did not become functionally operative, until the several departments of administration were organized under it, as the two houses of the legislature, in January, 1870, and the executive and judicial departments still later..
Restoration was progressive, having degrees, pauses and epochs. First the convention framing a constitution, then ratification by the people, then the legislature adopting constitutional amendments, and electing senators, then the admission of senators and represenatives in Congress, then the complete installment of the State administration. With the doings of none of these things could the military authorities interfere to hinder or prevent. Yet, there was apart from all these proceedings, much of authority to be administered to preserve order, protect rights, and administer justice during the time the successive aots of reconstruction were being performed. Though the military authorities continued for the purposes named, the people in a delegate convention,, forming a constitution and adopting it by popular vote, were exercising their most supreme right. So too, the legislature performed a constitutional function in ratifying amendments to the national constitution, and electing senators.
After careful consideration, I think these premises are true,
1. That the “re-submission act” implied a desire, and-a pledge, on the part of Congress, to restore the State, speedily, to full and complete Federal relations, on compliance with the terms prescribed, which “ desire ” and “ pledge ” appears *684in directing the election of State officers, at the same time with the vote on ratification.
2. That the Governor, members of the legislature, and others, then chosen, were elected for their respective terms prescribed in the constitution, and to discharge the respective duties therein enjoined.
3. That reconstruction was the co-operative work of Congress and the State, consisting of several distinct acts performed at different times, completed by the admission of reppresentatives in Congress. In these proceedings, the State, through a constitutional convention, and its legislature, ivas exercising regular and legal power.
4. That the first Monday in January, A. D., 1870, was the beginning of the first political year.
5. That the terms of the representatives and part of the senators, elected in 1869, had expired, after their term of two years was gone ; and to continue the legislative department, a new election was properly ordered in 1871.
Therefore, the election law, of that year, is constitutional, and the elections, as arranged by it, are biennial; and the election held November, 1873, was legal, and the officers then chosen are entitled under the constitution to their respctive terms of office.
In conclusion, I will add, that in order that all parts of the constitution may be harmonized in administration, the annual sessions of the legislature should begin on the first Monday in January, or on the day named in the constitution, the “ first Tuesday after the first Monday in January.”
I am of the opinion that the judgment of the circuit court should be affirmed.